ICJ_023_TreatmentAirCrew_USA_SUN_1954-07-12_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

TREATMENT IN HUNGARY OF
AIRCRAFT AND CREW OF

UNITED STATES OF AMERICA

(UNITED STATES OF AMERICA v. UNION OF
SOVIET SOCIALIST REPUBLICS)

ORDER OF JULY 12th, 1954

1954

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

TRAITEMENT EN HONGRIE
D’UN AVION DES ÉTATS-UNIS
D’AMERIQUE ET DE SON ÉQUIPAGE

(ÉTATS-UNIS D’AMERIQUE c. UNION DES
RÉPUBLIQUES SOCIALISTES SOVIÉTIQUES)

ORDONNANCE DU 12 JUILLET 1954
This Order should be cited as follows:

“Case of the treatment in Hungary of atrcraft of
United States of America,
Order of July r2th, 1954: I. C. J. Reports 1954, p. 103.”

La présente ordonnance doit étre citée comme suit :

«Affaire du traitement en Hongrie d'un avion
des États-Unis d'Amérique,
Ordonnance du 12 juillet 1954: C. I. J. Recueil 1954, p. 103.»

 

Sales aumber 122
N° de vente:

 

 

 
1954
July rath
General List
No. 23

103

INTERNATIONAL COURT OF JUSTICE

YEAR 1954

July 12th, 1954

TREATMENT IN HUNGARY
OF AIRCRAFT AND CREW OF
UNITED STATES OF AMERICA

(UNITED STATES OF AMERICA v. UNION
OF SOVIET SOCIALIST REPUBLICS)

ORDER

Present : President Sir Arnold McNair ; Vice-President GUERRERO ;
judges ALVAREZ, BASDEVANT, HACKWORTH, WINIARSKI,
KLAESTAD, BADAWI, Reap, Hsu Mo, Levi CARNEIRO,
ARMAND-UcGon, KoJEVNIKOV ; Depuiy- Registrar GARNIER-
COIGNET.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Articles 36 and 48 of the Statute of the Court ;
Makes the following Order :

Whereas on March 3rd, 1954, the Ambassador of the United

States of America to the Netherlands filed in the Registry an

Application dated February 16th, 1954, and signed by the Agent

of the Government of the United States of America instituting
proceedings before the Court against the Government of the Union

4
104  AIRCRAFT AND CREW OF U.S.A. (ORDER OF I2 VII 54)

of Soviet Socialist Republics ‘‘on account of certain actions of the
latter Government, in concert with the Government of the Hunga-
rian People’s Republic” ;

Whereas on the same day the Ambassador of the United States of
America to the Netherlands filed in the Registry another Appli-
cation dated February 16th, 1954, and signed by the Agent of the
Government of the United States of America instituting proceedings
before the Court against the Government of the Hungarian People’s
Republic in respect of the same question, and the Government
of the United States of America expressed a wish that the two
Applications should be considered and dealt with together ;

Whereas the Application instituting proceedings against the
Union of Soviet Socialist Republics was duly communicated by the
Registry of the Court on March 3rd, 1954, to the Ambassador of the
Union of Soviet Socialist Republics to the Netherlands ;

Whereas both Applications were duly communicated by the
Registry of the Court to all the Members of the United Nations,
through the Secretary-General of the United Nations, and to all
other States entitled to appear before the Court ;

Whereas the Application instituting proceedings against the
Union of Soviet Socialist Republics was communicated by the
Registry on March 3rd, 1954, to the Minister for Foreign Affairs
of the Hungarian People’s Republic and the Application of the
United States of America instituting proceedings against the
Hungarian People’s Republic was communicated on the same day
to the Ambassador oi the Union of Soviet Socialist Republics to the
Netherlands ;

Whereas the Application instituting proceedings against the
Union of Soviet Socialist Republics contains the following para-
graph :

“The United States Government, in filing this application with
the Court, submits to the Court’s jurisdiction for the purposes of
this case. The Soviet Government appears not to have filed any
declaration with the Court thus far, and although it was invited to
do so by the United States Government in the Note annexed hereto,
it has not made any responsive reply to the invitation. The Soviet
Government is, however, qualified to submit to the jurisdiction of
the Court in this matter and may upon notification of this applica-
tion by the Registrar, in accordance with the Rules of the Court,
take the necessary steps to enable the Court’s jurisdiction over both
parties to the dispute to be confirmed.

Thus the United States Government founds the jurisdiction of
this Court on the foregoing considerations and on Article 36 (1) of
the Statute.”

Whereas in a letter from the Ambassador of the Union of Sovict
Socialist Republics to the Netherlands, dated April 30th, 1954, and

2
105 AIRCRAFT AND CREW OF U.S.A. (ORDER OF IZ VII 54)

received in the Registry on May 2rd, 1954, it was stated that the
Government of the Union of Soviet Socialist Republics

“regards as unacceptable the proposal of the Government of the
United States of America that the International Court of Justice
should examine the case concerning the American aircraft which
violated the State frontier of the Hungarian People’s Republic”,

and that

“there exists no subject for consideration by the International Court
of Justice”

and further that

“having regard to the foregoing the Soviet Government can see no
reason why this question should be examined by the International
Court of Justice” ;

Whereas a copy of the above-mentioned letter was communicated
to the Agent of the Government of the United States of America by
a letter dated May 5th, 1954 ;

Whereas, in these circumstances, the Court finds that it has not
before it any acceptance by the Government of the Union of Soviet
Socialist Republics of the jurisdiction of the Court to deal with
the dispute which is the subject of the Application submitted to it
by the Government of the United States of America and that there-
fore it can take no further steps upon this Application ;

THE COURT

orders that the case shall be removed from the list.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this twelfth day of July, one
thousand nine hundred and fifty-four, in three copies, one of which
will be placed in the archives of the Court and the others trans-
mitted to the Government of the United States of America and
to the Government of the Union of Soviet Socialist Republics,
respectively.

(Signed) Arnold D. MCNAIR,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
